DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed November 23, 2020 which is a reissue of application 14/216,082 (U.S. Patent No. 10,166,951, published January 1, 2019).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-20 were published in US Patent 10,166,951.  A preliminary amendment was filed concurrently with the application on November 23, 2020.  By way of the preliminary amendment, new claims 21-30 were added. Therefore, claims 1-30 are currently pending in the application.
Drawings  
The drawings are objected to because in figures 21 and 22, “140” should be –240— and “144” should be –244—to be consistent with the specification (col. 8, line 7).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “410” has been used to designate two different elements in figure 35, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “314” in figure 26 is not mentioned in the specification.
In addition, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In column 5, line 49, “hooks 20” is not found in the drawings (figures 5-12 specifically).  In column 6, lines 9 and 10, “wiper strip 60” is not found in the figures (specifically 5-12 and 43). In column 7, lines 64, 66 and col. 8, line 8, “walls 202, 204” are not found in the drawings (specifically 13-22 and 44). In column 8, line 7 “cutouts 242” are not found in their drawings (specifically 13-22 and 44). In column 8, line 16, “side 212” is not found in the drawings (specifically 13-22 and 44). In column 8, line 65, “wings 440” are not found in the drawings (specifically 33-41 and 46).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cantilever extending longitudinally away from the curved end of the channel and having an underside, the cantilever comprising a locking projection extending downwardly from the underside, a base portion and a projecting portion, the projecting portion extending downwardly from the base portion, wherein the locking projection extends downwardly below the projecting portion (claims 21 and 26), the cantilever comprises a pair of cantilever side walls (claims 22 and 27), the cantilever comprises side a rib [sic] (a side rib?- claims 23 and 28), the cantilever comprises a pair of cantilever side walls and a rib 
If these features are shown in the drawings, then they must be identified in the drawings as well as supported in the specification, and comply with the originally filed disclosure of 14/216,082, patent 10,166,951.
Amendments to the drawings and specification must comply with 37 C.F.R. 1.173(a)-(d):
(a) Contents of a reissue application. An application for reissue must contain the entire specification, including the claims, and the drawings of the patent. No new matter shall be introduced into the application. No reissue patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent, pursuant to 35 U.S.C. 251. 
(1) Specification, including claims. The entire specification, including the claims, of the patent for which reissue is requested must be furnished in the form of a copy of the printed patent, in double column format, each page on only one side of a single sheet of paper. If an amendment of the reissue application is to be included, it must be made pursuant to paragraph (b) of this section. The formal requirements for papers making up the reissue application other than those set forth in this section are set out in § 1.52. Additionally, a copy of any disclaimer (§ 1.321 ), certificate of correction (§§ 1.322  through 1.324 ), or reexamination certificate (§ 1.570 ) issued in the patent must be included. (See also § 1.178 ).
(2) Drawings. Applicant must submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed. If such copy complies with § 1.84, no further drawings will be required. Where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section. The Office will not transfer the drawings from the patent file to the reissue application.
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.


Claims
The present reissue includes original claims 1-20 and new claims 21-30.  Independent claims 1, 18, 19, 20, 21 and 26 are reproduced below. 
1. A connector for coupling a wiper blade with a wiper arm, the connector comprising: first and second side walls spaced at a distance from each other and connected by a bridge, the first and second side walls together with the bridge defining an upper channel oriented in a longitudinal direction, the upper channel having an entry end and a curved end opposite the entry end; a rivet passage formed into the first and second sidewalls, the rivet passage dimensioned to accept and hold a rivet of a wiper blade in order to connect the wiper blade with the connector; a reinforcement element provided on at least one of the first or second side walls proximate to the upper channel, the reinforcement element including at least one resilient tab provided on the inner side of the reinforcement element within the upper channel; and a support element extending from each of the first and second side walls in order to support an extension of the bridge and upper channel.

18. A wiper blade comprising: a wiper strip; a support structure, the support structure distributing force from a wiper arm to the wiper strip; a connection device disposed on the support structure; a connector for coupling the connection device of the wiper blade with a wiper arm, the connector comprising: first and second side walls spaced at a distance from each other and connected by a bridge, the first and second side walls and the bridge defining an upper channel oriented in a longitudinal direction, the upper channel having an entry end and a curved end opposite the entry end; a rivet passage formed into the first and second sidewalls, the rivet passage dimensioned to accept and hold a rivet of a wiper 

20. A connector for coupling a wiper blade with a wiper arm, the connector comprising: first and second side walls spaced at a distance from each other and connected by a bridge, the first and second side walls together with the bridge defining an upper channel oriented in a longitudinal direction, the upper channel having an entry end and a curved end opposite the entry end; a rivet passage formed into the first and second sidewalls, the rivet passage dimensioned to accept and hold a rivet of a wiper blade in order to connect the wiper blade with the connector; a reinforcement element provided on at least one of the first or second side walls proximate to the upper channel; and a support element provided proximate to the entry end and extending from each of the first and second side walls in order to support an extension of the bridge and upper channel, wherein a first portion of the bridge and upper channel defined proximate to the entry end is angled with respect to a second portion of the bridge and upper channel defined proximate to the curved end, and wherein at least two resilient tabs are provided on the inner side of the reinforcement element within the upper channel, at least one tab provided on the first portion of the bridge and at least one tab provided on the second portion of the bridge.

21. A connector for a wiper blade comprising:

first and second side walls spaced at a distance from each other and connected by a bridge, the first and second side walls together with the bridge defining an upper channel oriented in a longitudinal direction, the upper channel having an entry end and a curved end opposite the entry end;

a rivet passage formed into the first and second sidewalls, the rivet passage
dimensioned to accept and hold a rivet of a wiper blade in order to connect the
wiper blade with the connector; and

a cantilever extending longitudinally away from the curved end of the channel and having an underside, the cantilever comprising a locking projection extending downwardly from the underside, a base portion and a projecting portion, the projecting portion extending downwardly from the base portion, wherein the locking projection extends downwardly below the projecting portion.

26. A wiper blade comprising:
a wiper strip;

a connection device disposed on the support structure;
a connector for coupling the connection device to a wiper arm, the connector
comprising:

first and second side walls spaced at a distance from each other and connected by a bridge, the first and second side walls together with the bridge defining an upper channel oriented in a longitudinal direction, the upper channel having an entry end and a curved end opposite the entry end;

a rivet passage formed into the first and second sidewalls, the rivet passage
dimensioned to accept and hold a rivet of a wiper blade in order to connect the wiper blade with the connector; and

a cantilever extending longitudinally away from the curved end of the channel and having an underside, the cantilever comprising a locking projection extending downwardly from the underside, a base portion and a projecting portion, the projecting portion extending downwardly from the base portion, wherein the locking projection extends downwardly below the projecting portion.


Claim Objections
Claims 21 and 26 are objected to because of the following informalities:  the claimed subject matter “a cantilever extending longitudinally away from the curved end of the channel and having an underside, the cantilever comprising a locking projection extending downwardly from the underside, a base portion and a projecting portion, the projecting portion extending downwardly from the base portion, wherein the locking projection extends downwardly below the projecting portion” lacks antecedent basis in the specification (emphasis examiner).
From the specification, column 8, lines 38-42:
“A locking projection is provided on the underside of the connector on a cantilevered beam. The locking projection may engage a corresponding hole or recess in a hook wiper arm to further secure the connector to the wiper arm.”

From the specification, column 8, lines 38-42:
“A locking projection is provided on the underside of the connector on a cantilevered beam. The locking projection may engage a corresponding hole or recess in a hook wiper arm to further secure the connector to the wiper arm.”

The highlighted items in claims 21 and 26, in bold, are not found in the specification. From the above quotations in column 8, the claimed subject matter is not fully supported and found in the specification.
Appropriate correction is required.  See 37 C.F.R. 1.173(a)-(d).

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
In the Reissue Application Declaration by the Inventor and the Substitute Statement in lieu of an Oath or Declaration for a Reissue Patent Application, both filed November 23, 2020, neither document contains an error statement according to 37 CFR 1.175 and MPEP § 1414. In both documents, under “At least one error upon which reissue is based is described below. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified:” is blank.
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…

Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” 


Claim Rejections - 35 USC § 251
Claims 1-30 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims 21-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):

For new Claims 21 and 26:
Step One:
New independent claims 21 and 26 are broader in at least one respect than the patented independent claims 1, 18, 19, 20. Patented claims 1, 18, 19, 20 recite “the reinforcement element including at least one resilient tab provided on the inner side of the reinforcement element within the upper channel” (claims 1, 18), “wherein at least 
Step Two:
The broadened aspects of claims 21 and 26 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 14/216,082.
In the amendment filed July 27, 2018 in the ‘082 application, then independent claims 1, 20 (now claim 18), 21 (now claim 19) and claim 27 (now claim 20) were amended to recite “the reinforcement element including at least one resilient tab provided on the inner side of the reinforcement element within the upper channel” (claims 1, 20), “wherein at least two resilient tabs are provided on the inner side of the reinforcement element within the upper channel, at least one tab provided on the first portion of the bridge and at least one tab provided on the second portion of the bridge” (claims 21 and 27).
In the arguments filed by Applicant’s representative, on July 27, 2018, Applicant’s representative argued:
“Applicant acknowledges with appreciation that claim 25 would be allowable if rewritten as an independent claim including its intervening claims. New independent claim 27 recites the limitations of now cancelled dependent claim 25 with its intervening claims. Additionally, withdrawn claim 21 now recites the limitations of allowable claim 27. Accordingly, Applicant respectfully requests rejoinder of claim 21.”

Applicant’s representative additionally argued:
“At the outset, Applicant notes that the Office Action fails to make a prima facie rejection of dependent claim 7, which recites ‘at least one resilient tab provided on the inner side of the reinforcement element within the upper channel’ which is similar to the resilient tabs recited in previously allowable claim 25 (now claim 

Claim 20 has also been amended to include each and every element of currently amended claim 1. Accordingly, Applicant respectfully requests rejoinder of claim 20.”

Thus, the above cited claim recitations were relied on to overcome the outstanding rejections of the previous Final Rejection, mailed October 2, 2017.
Step Three:
New claims 21 and 26 are narrower than patented claims 1, 18, 19, 20 in at least one respect.  Specifically new claims 21 and 26 recite, inter alia,  “a cantilever extending longitudinally away from the curved end of the channel and having an underside, the cantilever comprising a locking projection extending downwardly from the underside, a base portion and a projecting portion, the projecting portion extending downwardly from the base portion, wherein the locking projection extends downwardly below the projecting portion” which is considered to be materially narrowed in other aspects not related to the Surrender Generating Limitations (those limitations mentioned in Step Two).
See MPEP 1412.02 (C).

The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired 

MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

The "original patent" requirement of 35 U.S.C. 251  must be understood in light of In re Amos, supra, where the Court of Appeals for the Federal Circuit stated:
“We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the ‘original patent’ clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was ‘not originally claimed, not an object of the original patent, and not depicted in the drawing,’ does not answer the essential inquiry under the ‘original patent’ clause of § 251, which is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees. In short, the absence of an ‘intent,’ even if objectively evident from the earlier claims, the drawings, or the original objects of the invention is simply not enough to establish that the new claims are not drawn to the invention disclosed in the original patent.”
953 F.2d at 618-19, 21 USPQ2d at 1275. (emphasis examiner)

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, independent claims 21 and 26, which recite “a cantilever extending longitudinally away from the curved end of the channel and having an underside, the cantilever comprising a locking projection extending downwardly from the underside, a base portion and a projecting portion, the projecting portion extending downwardly from the base portion, wherein the locking projection extends downwardly below the projecting portion” is not fully supported and found in the originally filed disclosure of the ‘951 patent.
Therefore, claims 21-30, which are directed to “a cantilever extending longitudinally away from the curved end of the channel and having an underside, the cantilever comprising a locking projection extending downwardly from the underside, a base portion and a projecting portion, the projecting portion extending downwardly 
Claims 21-30 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to independent claims 21 and 26,  the claim limitations “a cantilever extending longitudinally away from the curved end of the channel and having an underside, the cantilever comprising a locking projection extending downwardly from the underside, a base portion and a projecting portion, the projecting portion extending downwardly from the base portion, wherein the locking projection extends downwardly below the projecting portion” is not found in the originally filed disclosure of the ‘951 patent (emphasis examiner).
From the specification, column 8, lines 38-42:
“A locking projection is provided on the underside of the connector on a cantilevered beam. The locking projection may engage a corresponding hole or recess in a hook wiper arm to further secure the connector to the wiper arm.”

From the specification, column 8, lines 38-42:
“A locking projection is provided on the underside of the connector on a cantilevered beam. The locking projection may engage a corresponding hole or recess in a hook wiper arm to further secure the connector to the wiper arm.”

The highlighted items in claims 21 and 26, in bold, are not found in the originally filed disclosure of the ‘951 patent. From the above quotations in column 8, the claimed subject matter is not fully supported and found in the originally filed disclosure of the ‘951 patent.
In addition, the claimed subject matter of “the cantilever comprises a pair of cantilever side walls” (claims 22 and 27), “the cantilever comprises side a rib [sic]” (a side rib?- claims 23 and 28), “the cantilever comprises a pair of cantilever side walls and a rib interconnecting the cantilever side walls” (claims 24 and 29), “the cantilever further comprises a tail projection extending downwardly below the locking projection” (claims 25 and 30) is not fully supported and found in the originally filed disclosure of the ‘951 patent.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 23 and 28, the recitation “the cantilever comprises side a rib” is confusing. What is Patent Owner trying to claim, the cantilever having a side rib?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 26 and 27, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0005020 to Koppen et al.
With respect to independent claims 21 and 26, Koppen et al. teaches (figures 7-14C):
A wiper blade comprising:

a support structure 32, the support structure distributing force from a wiper arm to the wiper strip;
a connection device 36 disposed on the support structure;
a connector 100 for coupling the connection device to a wiper arm, the connector
comprising:
first 210 and second 210 side walls (figures 7-9) spaced at a distance from each other and connected by a bridge 204, the first and second side walls together with the bridge defining an upper channel (see figs. 7 and 8) oriented in a longitudinal direction, the upper channel having an entry end (adjacent reference character 100 in figure 8) and a curved end opposite the entry end 212;
a rivet passage  216,218,220 formed into the first and second sidewalls, the rivet passage dimensioned to accept and hold a rivet 304,306 of a wiper blade in order to connect the wiper blade with the connector; and
a cantilever 222 extending longitudinally away from the curved end of the channel and having an underside (see fig. 9), the cantilever comprising a “locking projection” (tip of 222, where reference character “222” points in figure 8) extending downwardly from the underside, a base portion (base portion extends lengthwise as shown in figure 8, where tooth 318 is located) and a projecting portion (see annotated figure below), the projecting portion extending downwardly from the base portion, wherein the locking projection (see annotated figure below) extends downwardly below the projecting portion.

    PNG
    media_image1.png
    452
    1007
    media_image1.png
    Greyscale

With respect to the claim term “locking projection”, since it is not clear what the locking projection is, based on the disclosure of the patent, and Patent Owner has not stated with what the projection locks, the examiner is entitled the broadest reasonable interpretation of what a “locking projection” is. Based on the examiner’s broadest reasonable interpretation, claims 21 and 26 are anticipated by Koppen et al.
With respect to claims 22 and 27, Koppen et al. teaches wherein the projecting portion of the cantilever comprises a pair of cantilever side walls (defined by pawls 224,226- see figures 11A-C).

Claim(s) 21, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by FR 2659614 to Pascal et al.
With respect to independent claims 21, Pascal et al. teaches (figures 1-6):
a connector for a wiper blade 2 for coupling the connection device to a wiper arm, the connector comprising:
first 16 and second 16 side walls (figures 3-4) spaced at a distance from each other and connected by a bridge 22, the first and second side walls together with 
a rivet passage (defined by the intersection of 17 and 18) formed into the first and second sidewalls, the rivet passage dimensioned to accept and hold a rivet 11 of a wiper blade in order to connect the wiper blade with the connector; and
a cantilever 4 extending longitudinally away from the curved end of the channel and having an underside (see fig. 1 and 4-6), the cantilever comprising a “locking projection” 42 extending downwardly from the underside, a base portion (base portion extends lengthwise as shown in figure 1, where reference character 4 points) and a projecting portion (see annotated figure below), the projecting portion extending downwardly from the base portion, wherein the locking projection 42 (see annotated figure below) extends downwardly below the projecting portion.

    PNG
    media_image2.png
    546
    1047
    media_image2.png
    Greyscale

With respect to the claim term “locking projection”, since it is not clear what the locking projection is, based on the disclosure of the patent, and Patent Owner has not stated with what the projection locks, the examiner is entitled the broadest reasonable interpretation of what a “locking projection” is. Based on the examiner’s broadest reasonable interpretation, claims 21 is anticipated by Pascal et al.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pascal et al. in combination with Koppen et al.
With respect to claim 26, French publication to Pascal et al. teaches all of the claimed subject matter, detailed above with exception of a wiper blade comprising:
a wiper strip; a support structure, the support structure distributing force from a wiper arm to the wiper strip.
The publication of Koppen et al. et al. teaches a wiper blade comprising a wiper strip 22;
a support structure 32, the support structure distributing force from a wiper arm to the wiper strip; a connection device 36 disposed on the support structure.
Since both the connector of Pascal et al. and the connector of Koppen et al. are used to connect a wiper blade to a wiper arm, it would have been obvious to a person KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,166,951 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The patents to Ku and Herring show the current state of the art in windshield wiper connectors, which have a cantilever extending longitudinally away from the curved end of the channel.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: 	/WCD/ and /GAS/